Altwvmllv11, -r#cXAU


                                       Overruled   in part by
                                       o-5185

Hon. Chas. B. Cook, Secre-        Opinion No. O-1064
tary, Texas State Board of              Effective date of Senate
Embalming                         $1    No. 276 and right of
Austin, Texas                     appeal of a person whose li-
                                  cense has been revoked by the
Dear sirs                         Board of Embalmers.
           Your letter  of June 28 1939 in which you request
our opinion on S.B. 276 of the 4&h Leg., has been received
by this department.    You ask that we answer the following two
questions:
          “First 0 Does this become effective       immediately
     upon being signed by the Governor?
           “Se oond . The State Board of Embalming is granted
     the power and it is its duty to revoke a license     for
     proper cause.     Before this act was passed a person hav-
     ing his license    revoked had the right of appeal, first
     to the State Board of Health, who was then the appoint-
     ing power of the Embalming Board, and then to the Dis-
     trict court.     Under the law as amended by Senate Bill
     No. 276 where would the right of appeal be?”
            Section 3 of Senate Bill 276 is an emergency clause
and provides that the act shall take effect    and be in force
from and after its passage.    Under these circumstances   it is
well settled that an act becomes law on the final official     act
of approval which would be the signature of the Governor of
the State of Texas.    When an act is passed as an emergency mea-
sure it becomes a law immediately upon approval.     See Worbes
v. State, 71 S.W. 2nd 872.
            Section 2 of Senate Bill No. 276 provides that the
State Board of Embalming is granted the powers and has imposed
upon it the duties provided for in titicles        4577 to 4582 in-
elusive,   of the Revised Civil Statutes of Texas, 1925 and in
E;paEter 287, Acts of the Regular Session of the 44th iegisla-
         It would appear therefore     that the only effect   of Senate
Bill’No.   276 is to replace Article 4576. The act was not pass-
ed as an amendatory article      but since it is clearly    in conflict
with Article 4576 it operates to repeal the article         and to sub-
stitute   the provisions    of Section 1 of the bill.    Reading S.B.
276 in its entirety,     the conclusion   is inescapable  that this is
Hon. Chas. B. Cook, page 2     (0-1064)


exactly what the Legislature   intended to do. By the express
wording of the act and the clear intention of the Legislature
none of the other existing   laws affecting the State Board of
Embalming are disturbed and all. of such provisions  remain in
full force and effect.
          Chapter 287, Acts of the Reg. Session of the 44th
Leg. is codified in Vernon's Annotated Texas Statutes as Arti-
cle 4582a, Sec. 4 of which reads as follows:
            I'Sec. 4. The State Board of Bmbalming is hereby
      authorized for good cause to revoke any license       of a
      funeral director  issued by it subject to the right of
      appeal to the State Board of Health, and subject fur-
      ther to the right of appeal from the State Board of
      Health to the District    Court of the county of the said
      funeral director.    Said funeral director   shall have
      thirty days in which to appeal to said State Board of
      Health, and shall likewise have thirty days in which
      to appeal from the decision     of the State Board of
      Health to the District   Court.    Trial in the district
      court shall be de novo; and Fending any appeal~either
      to the State Board of Health or from the State Board
      of Health to the District    Court, said license   shall
      remain in full force and effect."
           In answer   to your second question it is the opinion of
this department that    the right of appeal of a person who has had
his license revoked    by the State Board of Embalming is governed
by the above quoted    section of the Acts of 1935, 44th Legisla-
ture, Chapter 287.
                                 Yours very truly
                                 ATTOHNEY  GENBRALOF TEXAS
                                By /s/ Ross Carlton
                                Ross Carlton, Assistant
APPROVED JUL 18, 1939
/s/ W. F. Moore
FIRST ASSISTANTATTORNEY
                      GENERAL
APPROVED:OPINION COMMITTEE
BY:     WRK,CHAIRWN
RC..:wb